Citation Nr: 1444767	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO denied the Veteran's claim for service connection for Meniere's syndrome and addressed additional issues, including the Veteran's entitlement to an increased rating for his service-connected bronchial asthma with chronic obstructive pulmonary disease and his entitlement to service connection for hearing loss and temporal headaches.  After the Veteran submitted a notice of disagreement in December 2010 and the RO issued of a Statement of the Case (SOC) in September 2011, the Veteran submitted a substantive appeal (VA Form 9) with regard to his claim for service connection for Meniere's syndrome in October 2011.  As he has not perfected his appeal with regard to the other issues that were addressed in the September 2011 SOC, the Board finds that these issues are not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.202 (2014); Evans v. Shinseki, 25 Vet. App. 7 (2011).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with Meniere's syndrome in 1999.  During his January 2013 hearing and in various statements, the Veteran reported that his condition is characterized by fatigue, nausea, dizziness, imbalance, vertigo, and sensitivity to sound.  He asserted during his hearing that his in-service air sickness was an early manifestation of his present condition; that he has experienced symptoms of his condition since service; and that his symptoms have worsened since service.  He has contended that he developed Meniere's syndrome due to medications taken or immunizations administered during service.

The Veteran's service treatment records include a November 1976 report of nausea, a November 1982 report of dizziness, a March 1983 treatment note that documents the Veteran's reports of confusion and an inability to concentrate due to medication, a March 1985 report of medical history that documents the Veteran's endorsement of "ear trouble" and "dizziness," and an addendum to the March 1985 report that documents the Veteran's report of a history of air sickness.  To date, VA has not afforded the Veteran an examination or obtained a medical opinion with regard to his claim.  In light of the Veteran's testimony and the evidence of record, the Board finds that a VA examination is necessary to adjudicate this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran reported during the January 2013 hearing that he was treated by his brother, a physician, and at Duke University following his separation from service.  Review of the record shows that these treatment records have not been associated with the Veteran's file.  On remand, VA should attempt to associate with the claims file all pertinent, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the symptomatology that contributed to his claimed disability, to include during or after his period of service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Ask the Veteran to provide, or authorize VA to obtain, additional records of treatment that is relevant to the claimed disability, to include records of his treatment by his brother and at Duke University.  All development efforts should be documented and obtained records should be associated with the file.  Any negative responses should be associated with the file.

3.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the nature, etiology, and onset of his claimed disability.  All findings and conclusions should be supported with a complete rationale, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

After recording the full history of the disability, including the Veteran's account of his symptoms, the examiner is requested to offer an opinion as to the etiology and onset of the claimed disability.  The examiner is requested to opine as to whether it is at least as likely as not that Meniere's syndrome was incurred in the Veteran's service.  In offering this opinion, the examiner is asked to consider the Veteran's contention that he developed Meniere's syndrome due to medications taken or immunizations administered during service.

4.  Readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



